DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita’997 (US 2017/0160997), and further in view of Tomomatsu’427 US 2013/0286427), and Matsumoto’130 (US 2008/0123130).
     With respect to claim 12, Morita’997 teaches an information processing apparatus (Fig.1, item 101) having a controller [as shown in Fig.1, the information processing apparatus 101 is inherent disclosed with one or more processor (controller) since a working information processing apparatus needs to include at least one or more processor to perform its desired functions], 

     wherein a supporting program [regarding to the virtual device service (Fig.1, item 106] corresponding to a printer [regarding to the printer 107 and the printer 108 shown in Fig.1] connected to the information processing apparatus [regarding to the client PC 101 shown in Fig.1] and an application program configured to output a print instruction to cause the printer to perform printing are implemented in the information processing apparatus (Fig.8, step S806), 
     wherein the controller is configured to perform, using the supporting program, an identifying process, a status obtaining process and a status providing process [as shown in Fig.3, the virtual device service 106 including the virtual device 300 for the image forming apparatus 107 and the virtual device 301 for the image forming apparatus 108. As a result, a controller in the information processing apparatus is considered being disclosed to identify which printer should be caused to execute a print job corresponding to the print instruction. In addition, as shown in Fig.8, each page is being determined if its print setting has any conflict in step S804. As a result, a controller in the information processing apparatus is considered being disclosed to obtain the print setting status for each page and to provide conflict print setting information (Fig.9)], and the general-use printing program generates print data based on the print instruction, the print instruction being an instruction to cause a printer connected to the information processing apparatus to perform printing of an image 
     wherein, in the identifying process, the controller identifies the printer to be caused to execute a print job corresponding to the print instruction [as shown in Fig.3, the virtual device service 106 including the virtual device 300 for the image forming apparatus 107 and the virtual device 301 for the image forming apparatus 108. Therefore, a controller in the information processing apparatus is considered being disclosed to identify which printer should be caused to execute a print job corresponding to the print instruction].
     Morita’997 does not teach the identifying 212018-01577US00/57UQ01 process, the status obtaining process and the status providing process being performed after a print instruction is output; wherein, in the status obtaining process, the controller obtains status information of the print job by inquiring of an identified printer, through a communication interface of the information processing apparatus, the identified printer being a printer identified by the identifying process; wherein, in the status providing process, the controller provides the application program with the status information of the print job obtained by the status obtaining process.
     Tomomatsu’427 teaches the identifying 212018-01577US00/57UQ01 process, the status obtaining process and the status providing process being performed after a print instruction is output (Fig.12).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murase’390 according to the teaching of Tomomatsu’427 to obtain the status of the printer after inputting the print command because this will allow the printing operation to be executed more effectively.

     Matsumoto’130 teaches wherein, in the status obtaining process, the controller obtains status information of the print job by inquiring of an identified printer, through a communication interface of the information processing apparatus, the identified printer being a printer identified by the identifying process [the IP address of the printer is considered as the identifier of the printer (Fig.8, step S506) ]; wherein, in the status providing process, the controller provides the application program with the status information of the print job obtained by the status obtaining process (Fig.8, step S510, Fig.6 and Fig.7).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murase’390 and Tomomatsu’427 according to the teaching of Matsumoto’130 to use the IP address of the printer to request the printer to transmit its associated job status because this will allow the job status to be obtained more effectively.
     With respect to claim 1, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 1 claims how the information processing apparatus of claim 12 to execute to perform printing operation.  
     With respect to claim 2, which further limits claim 1,  Morita’997 teaches wherein the supporting program, as executed by the controller, causes the information processing apparatus to perform, in response to a notification including the print data generated by the general-use printing program is provided for the supporting program from the general-use printing program, a print data after-generating process of editing the print data generated by the general-use printing program and the status obtaining process [when the print setting included in the print job is being analyzed, a page in the print job which causes a conflict with respect to the image forming apparatus is not being transmitted to the image forming apparatus (paragraph 13). In addition, when the setting configured by a user has conflict, the conflicted setting is being corrected (paragraph 59). Therefore, when the conflicted setting is being corrected, the print data is considered being edited to be printed], 
     wherein, after the supporting program provides the general-use printing program with after-processing information indicating a processing result of the print data after- 192018-01577US00/57UQ01 generating process, the print data corresponding to the after-processing information is transmitted to the printer from the general-use printing program [as shown in Fig.8, the conflicted printing setting is being indicated corrected before transmitting the print data having the corrected print setting to a printer for printing.]
claim 3, which further limits claim 1, Morita’997 teaches wherein the supporting program, as executed by the controller, causes the information processing apparatus to repeatedly perform the status obtaining process when starting transmission of the print data to the printer [as shown in Fig.8, every page in the print job is being analyzed to determine if print setting associated with the said every page has any conflict when starting transmission of the said print job to a printer for printing].
     With respect to claim 4, which further limits claim 3, the combination of Morita’997 and Matsumoto’130 does not teach wherein the supporting program, as executed by the controller, causes the information processing apparatus to repeatedly perform the status obtaining process after starting transmission of the print data to the printer and until an execution termination condition is satisfied.  
     Tomomatsu’427 teaches wherein the supporting program, as executed by the controller, causes the information processing apparatus to repeatedly perform the status obtaining process after starting transmission of the print data to the printer and until an execution termination condition is satisfied (Fig.11)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Morita’997 and Matsumoto’130 according to the teaching of Tomomatsu’427 to repeatedly to obtain the printing status because this will allow the printing status to be obtained and updated more effectively.
     With respect to claim 5, which further limits claim 4, the combination of Morita’997 and Matsumoto’130 does not teach wherein the execution termination condition is satisfied when one of status information indicating that the print job is successfully 
     Tomomatsu’427 teaches wherein the execution termination condition is satisfied when one of status information indicating that the print job is successfully completed and status information indicating that the print job does not exist is obtained in the status obtaining process (paragraph 75).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Morita’997 and Matsumoto’130 according to the teaching of Tomomatsu’427 to stop to obtain the printing status after receiving complete notification because this will allow the printing status to be obtained and updated more effectively.
     With respect to claim 6, which further limits claim 4, the combination of Morita’997 and Matsumoto’130 does not teach wherein the execution termination condition is satisfied when a particular time period has elapsed from start of transmission of the print data to the printer.  
     Tomomatsu’427 teaches wherein the execution termination condition is satisfied when a particular time period has elapsed from start of transmission of the print data to the printer (paragraph 71).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Morita’997 and Matsumoto’130 according to the teaching of Tomomatsu’427 to stop to obtain the printing status after not receiving any complete notification for a period of time because this will allow the printing status to be obtained and updated more effectively.
claim 7, which further limits claim 1, the combination of Morita’997 and Matsumoto’130 does not teach wherein the supporting program, as executed by the controller, causes the information processing apparatus to perform the status obtaining process in response to receiving a providing request from the general-use printing program. 
     Tomomatsu’427 teaches wherein the supporting program, as executed by the controller, causes the information processing apparatus to perform the status obtaining process in response to receiving a providing request from the general-use printing program [as shown in Fig.11, the device status request is being transmitted in step S201. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the status obtaining process is considered being executed in response to receiving a providing request from a general-use printing program in order to obtain the status of the printer].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Morita’997 and Matsumoto’130 according to the teaching of Tomomatsu’427 to obtain the status of the printer after inputting the print command because this will allow the printing operation to be executed more effectively.
     With respect to claim 8, which further limits claim 7, the combination of Morita’997 and Matsumoto’130 does not teach wherein the providing request is input to the supporting program from the general- use printing program in response to the application program outputting, to the general-use printing program, an obtaining request to request the general-use printing program to obtain status of the print job.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Morita’997 and Matsumoto’130 according to the teaching of Tomomatsu’427 to transmit the printing result request because this will allow the print job status to be obtained more effectively. 
     With respect to claim 9, which further limits claim 8, the combination of Morita’997 and Matsumoto’130 does not teach wherein the obtaining request input to the general-use printing program from the application program includes identification information of the print job, and the providing request input to the supporting program from the general-use printing program includes the identification information included in the obtaining request, and wherein, in the status providing process, the supporting program provides the general-use printing program with status information of a print job 
     Tomomatsu’427 teaches wherein the obtaining request input to the general-use printing program from the application program includes identification information of the print job, and the providing request input to the supporting program from the general-use printing program includes the identification information included in the obtaining request [the job ID is being transmitted to the printer to obtain the status of the print job (paragraph 4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to input to the general-use printing program from the application program includes identification information of the print job, and the providing request input to the supporting program from the general-use printing program includes the identification information included in the obtaining request in order to obtain the status of the print job], and 
     wherein, in the status providing process, the supporting program provides the general-use printing program with status information of a print job corresponding to the identification information included in the providing request, the status information including the identification information included in the providing request, the general-use printing program providing the application program with status information including the identification information included in the obtaining request [the information including the print job ID to indicated the status of the print job (Fig.11, step S213, S214 and paragraphs 69 and 67). Therefore, it would have been obvious to a person of ordinary 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Morita’997 and Matsumoto’130 according to the teaching of Tomomatsu’427 to transmit the printing result request having the job ID to obtain the status of a print job because this will allow the print job status to be obtained more effectively. 
     With respect to claim 10, which further limits claim 7, the combination of Morita’997 and Matsumoto’130 does not teach wherein the providing request input from the general-use printing program includes identification information of the print job, and wherein, in the status providing process, status information of the print job corresponding to the identification information included in the providing request is provided for the general-use printing program. 
      Tomomatsu’427 teaches wherein the providing request input from the general-use printing program includes identification information of the print job (paragraph 4), and wherein, in the status providing process, status information of the print job 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Morita’997 and Matsumoto’130 according to the teaching of Tomomatsu’427 to transmit the printing result request having the job ID to obtain the status of a print job because this will allow the print job status to be obtained more effectively. 
     With respect to claim 11, which further limits claim 1, wherein the general-use printing program provides the application program with status information provided from the supporting program in the status providing process (paragraphs 65-66). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morita’997 (US 2017/0160997), and further in view of Matsumoto’130 (US 2008/0123130).
     With respect to claim 13, Morita’997 teaches a printing method to cause a printer to execute printing based on print data, a general-use printing program [regarding to the V4 driver (Fig.1, item 103) ] being implemented in an operating system of the information processing apparatus (Fig.8), a supporting program [regarding to the virtual device service (Fig.1, item 106] corresponding to a printer connected to the information processing apparatus and an application program being implemented in the information processing apparatus [as shown in Fig.3, the virtual device service 106 including the virtual device 300 for the image forming apparatus 107 and the virtual device 301 for the image forming apparatus 108], the application program being configured to output a print instruction to instruct the general-use printing program (Fig.8), the print instruction 
     wherein the printing method includes: 
     identifying the printer to be caused to execute a print job corresponding to the print instruction [as shown in Fig.3, the virtual device service 106 including the virtual device 300 for the image forming apparatus 107 and the virtual device 301 for the image forming apparatus 108. Therefore, a controller in the information processing apparatus is considered being disclosed to identify which printer should be caused to execute a print job corresponding to the print instruction].
     Morita’997 does not teach obtaining status information of the print job by inquiring of an identified printer, through a communication interface of the information processing apparatus, the identified printer being a printer identified by the identifying process; and providing the application program with the status information of the print job obtained by the status obtaining process.
     Matsumoto’130 teaches obtaining status information of the print job by inquiring of an identified printer, through a communication interface of the information processing apparatus, the identified printer being a printer identified by the identifying process [the IP address of the printer is considered as the identifier of the printer (Fig.8, step S506)]; and providing the application program with the status information of the print job obtained by the status obtaining process (Fig.8, step S510, Fig.6 and Fig.7).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morita’997 according to the teaching of Matsumoto’130 to use the IP address of the printer to .
     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Murase’390 (US 2008/0259390) teaches an information processing apparatus which makes it possible to improve user operability in selecting a desired one from a plurality of image processing apparatuses by selecting functions of the image processing apparatuses.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.